Exhibit 10.2


iParty Corp.


WRITTEN SUMMARY OF RENEWED ONE-YEAR PART-TIME CONSULTING ARRANGEMENT WITH MR.
VASSALLUZZO


June 2, 2010






     iParty Corp. shall renew its engagement of Joseph Vassalluzzo to provide
consulting services on a part-time basis over a period beginning on May 27, 2010
(the date of termination of the prior year's arrangement) and ending on June 2,
2011, to iParty's senior management, in particular iParty's Chairman and CEO,
Sal Perisano, with respect to various retail, operational, strategic, real
estate and store location issues, as may from time to time be necessary and
appropriate. Such services shall on occasion require Mr. Vassalluzzo's presence
at iParty's corporate headquarters in Dedham, Massachusetts and/or current or
proposed store location sites, principally in New England and Florida. On or
before the end of the period commencing on May 28, 2010, and ending on June 2,
2011, iParty Corp. shall pay Mr. Vassalluzzo one or more payments not to exceed
$61,800 cash for services rendered over the period, with such services to be
earned at a rate of $5,150 per month.
 
 
- 31 -